DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 12/06/19.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Saitoh
Claim(s) 1-3, 7-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh (U.S. Patent Pub. No. 2014/0297079).  Saitoh is directed to an antiskid apparatus, vehicle and motorcycle.  See Abstract.  Note: Saitoh is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Saitoh discloses a saddle-type vehicle [Fig. 1; para. 0003; 0033] comprising: a saddle-type vehicle chassis; a front fork (3) connected to the saddle-type vehicle chassis; a front wheel (4) connected to the front fork; a rear wheel (13) connected to the saddle-type vehicle chassis; an electric motor (8, 66) connected to the rear wheel, wherein the electric motor is powered by a rechargeable energy storage system [see Fig. 5; para. 0032, 0070, 0078-79, 0101, 0167], and a braking system [see para. 0071-79] including: a friction brake (133) [see para. 0100] providing a first braking force to the front wheel of the saddle-type vehicle, a regenerative device [see para. 0032, 0049, 0052, 0070-79, 0099-101, 0167-68] coupled to the rear wheel, wherein the regenerative device provides a second braking force to the rear wheel and generates an electric current when the rear wheel is decelerating, and wherein the electric current charges the rechargeable energy storage system [see id.], a brake actuation device configured for movement by an operator [see para. 0072 (“…braking operation amount by the driver…”)], one or more motor controllers (11), 120, 134, 136, 138) coupled to the brake actuation device and the rechargeable energy storage system, wherein when the brake actuation device is actuated, the one or more motor controllers activates the regenerative device to decelerate the rear wheel and create the electric current to charge the rechargeable energy storage system, and a brake actuation sensor (112) operatively coupled to the brake actuation device [para. 0072], wherein a movement of the brake actuation device causes the brake actuation sensor to communicate data to the one or more motor controllers, wherein the one or more motor controllers use the data to calculate an amount of brake force required by the regenerative device to apply to the rear wheel [see Fig. 6 (S24-S27); para. 0072-79, 0117-23, 0167-68].  See Figs. 1-6. 
Claim 2: Saitoh discloses that the electric motor includes the regenerative device to provide forward drive for the saddle-type vehicle and also to provide braking force to the rear wheel to decelerate the rear wheel.  See para. 0032, 0078. 
Claim 3: Saitoh discloses that the first braking force applied to the front wheel is applied only by the friction brake, and the second braking force applied to the rear wheel is applied only by the regenerative device.  See Fig. 1 (wheel 4 has brake caliper only). 
Claim 7: Saitoh discloses that the one or more motor controllers adjusts the amount of braking force based on information received from attitude sensors on the saddle- type vehicle.  See Figs. 5, 6; para. 0085-88, 0113-23. 
Claim 8: Saitoh discloses that the one or more motor controllers provides an Anti-Lock Brake function for the rear wheel.  See Fig. 5; para. 0070-101, 0113-23. 
Claim 9: Saitoh discloses that the saddle-type vehicle is a 2-wheeled vehicle.  See Fig. 1. 
Claim 10: Saitoh discloses that the saddle-type vehicle is a 3-wheeled vehicle.  See para. 0033. 
Claim 11: Saitoh discloses that the saddle-type vehicle is a four-wheeled vehicle.  See para. 0033. 
Claim 12: Saitoh discloses that the friction brake includes an Anti- Lock Brake module, a wheel speed sensor (112, 114, 116, 118) provides data to the Anti-Lock Brake module to enable the Anti-Lock Brake module to identify events that involve loss of traction, and wherein the wheel speed sensor is part of the electric motor or connected to the rear wheel.  See Fig. 5; para. 0076. 
Claim 17: see claim 1 above. 
Claim 18: Saitoh discloses that both the friction brake connected to the front wheel and the electric motor connected to the rear wheel are activated together through actuation of the brake actuation device.  See Fig. 5; para. 0032, 0070-81, 0099-101, 0116-19. 
Claim 19: Saitoh discloses that the brake actuation device includes a brake actuation sensor (112), wherein a movement of the brake actuation device causes the brake actuation sensor to communicate data to one or more motor controllers, wherein the one or more motor controllers use the data to calculate an amount of the second braking force to apply to the rear wheel.  See para. 0070-101, 0113-23. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Saitoh in view of Harding
Claims 4-6, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Harding (U.S. Patent Pub. No. 2011/0233994).  Harding is directed to a system and method to control regenerative braking.  See Abstract.  Note: Harding is an “X” reference in the cited ISA Written Opinion, although it is used solely as a teaching reference in this action. 
Claim 4: Saitoh discloses that both the friction brake connected to the front wheel and the regenerative device connected to the rear wheel are activated together through actuation of the brake actuation device.  See Fig. 5; para. 0032, 0070-81, 0099-101, 0116-19.  However, Saitoh does not explicitly does the specific actuation means.  Harding discloses a saddle-type vehicle that employs regenerative braking [see para. 0015-20], with wheels (12, 14), an electric motor (16), a friction brake (18), a brake actuation device (22, 38), controllers (50), brake actuation sensors (46, 48, 56), and wherein the brake actuation device is a lever assembly (22).  See Fig. 2; para. 0013-16, 0020.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a lever assembly for braking because this is universally known and employed in the art, and is an intuitive means for braking by a driver. 
Claim 5: Harding discloses that the lever assembly is configured to be actuated by a hand of the operator.  See Fig. 2; para. 0013, 0016 (“hand-operated”). 
Claim 6: Harding discloses that the lever assembly is configured to be actuated by a foot of the operator.  See para. 0014, 0016 (“foot-operated”). 
Claim 14: Harding discloses that the brake actuation sensor is a pressure sensor (56).  This is an obvious modification, since it is an alternative means to perform the same function and is merely a design choice, providing an additional means of detection and may be based on factors such as cost/accuracy. 
Claim 15: Harding discloses that the brake actuation sensor is a position sensor (46, 48).  See claim 14 obviousness statement above. 
Claim 20: Harding discloses that the brake actuation device is a single lever assembly (22) that is configured to be actuated by a hand of the operator.  See Fig. 2; para. 0013, 0016 (“hand-operated”).
Saitoh in view of Schoon
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Schoon (U.S. Patent Pub. No. 2004/0214680).  Schoon is directed to a gearbox with integral electric motor and steering means.  See Abstract.  Note: Schoon is a “Y” reference in the cited ISA Written Opinion. 
Claim 13: Saitoh is relied upon as in claim 1 above but does not explicitly discuss immobilizing the rear wheel when power is cut off to the motor.  Schoon discloses that when power is restricted from the electric motor, the electric motor is restricted from rotating causing the rear wheel to be immobilized.  See para. 0018, 0020 (“…lock shaft 26 to prevent rotation of shaft 26 when electrical power is removed from motor 18…”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this feature to enable the motorcycle to be locked in place during parking. 


Saitoh in view of Hughes
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Hughes (U.S. Patent Pub. No. 2012/0138375).  Hughes is directed to a regenerative braking system for a motorcycle.  See Abstract.  Note: Hughes is a “Y” reference in the cited ISA Written Opinion. 
Claim 16: Saitoh is relied upon as in claim 1 above but does not disclose the type of brake actuation sensor employed.  Hughes discloses a regenerative brake system for a saddle-type vehicle where the brake actuation sensor is a magnetic position sensor (83, 85).  See Fig. 2; para. 0024-28.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a magnetic position sensor because it is an alternative means to perform the same function and is merely a design choice, providing an additional means of detection and may be based on factors such as cost/accuracy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 13, 2021